Name: Commission Delegated Regulation (EU) 2018/189 of 23 November 2017 amending Delegated Regulation (EU) No 1395/2014 establishing a discard plan for certain small pelagic fisheries and fisheries for industrial purposes in the North Sea
 Type: Delegated Regulation
 Subject Matter: natural environment;  fisheries;  international law
 Date Published: nan

 9.2.2018 EN Official Journal of the European Union L 36/4 COMMISSION DELEGATED REGULATION (EU) 2018/189 of 23 November 2017 amending Delegated Regulation (EU) No 1395/2014 establishing a discard plan for certain small pelagic fisheries and fisheries for industrial purposes in the North Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 15(6) and 18(1) and (3) thereof, Whereas: (1) Regulation (EU) No 1380/2013 aims to progressively eliminate discards in all Union fisheries through the introduction of a landing obligation for catches of species subject to catch limits. (2) Article 15(6) of Regulation (EU) No 1380/2013 empowers the Commission to adopt discard plans by means of a delegated act for a period of no more than 3 years and renewable once on the basis of joint recommendations developed by Member States in consultation with the relevant Advisory Councils. (3) Commission Delegated Regulation (EU) No 1395/2014 (2) established a discard plan for certain small pelagic fisheries and fisheries for industrial purposes in the North Sea, in order to facilitate the implementation of the landing obligation by means of certain flexibility mechanisms. (4) Exemptions from the obligation to land all catches may be specified in accordance with Article 15(5)(c) of Regulation (EU) No 1380/2013 where scientific evidence indicates that increases in selectivity are very difficult or where handling unwanted catches entails disproportionate costs (de minimis exemptions). (5) Belgium, Denmark, France, Germany, the Netherlands, Sweden and the United Kingdom have a direct fisheries management interest in the North Sea. After consulting the North Sea Advisory Council and the Pelagic Advisory Council, those Member States have submitted on 31 May 2017 a joint recommendation to the Commission. (6) The joint recommendation suggests to establish for the years 2018, 2019 and 2020 a de minimis exemption for up to a maximum of 1 % of the total annual catches of mackerel, horse mackerel, herring and whiting in the small pelagic fisheries with midwater trawlers (OTM and PTM) up to 25 m in length overall, targeting mackerel, horse mackerel and herring in ICES divisions IVb and c south of 54 degrees north. (7) The Member States provided scientific evidence to demonstrate that handling unwanted catches in the relevant fisheries entails disproportionate costs. That evidence was reviewed by the Scientific, Technical and Economic Committee for fisheries (STECF). STECF noted that the de minimis exemption may provide an incentive for the fleets involved to adapt their behaviour and continue research on ways to improve selectivity. Therefore, the suggested exemption concerned may be included in Delegated Regulation (EU) No 1395/2014. (8) The duration of the discard plan should therefore be extended until 31 December 2020. (9) Articles 2, 4 and 4a of the Delegated Regulation (EU) No 1395/2014 provide respectively for a survivability exemption for mackerel and herring caught in the purse seine fisheries, for documentation of catches and for technical measures for sprat fisheries. The measure on survivability exemption was positively evaluated by STECF in 2014 and the technical measures for sprat fisheries were positively evaluated by International Council for the Exploration of the Seas (ICES) in 2017. The Commission considers that the evidence on which that evaluation was based remains valid for the next 3 years. Therefore it is apporpriate to extend the application of the measures until 2020. (10) Delegated Regulation (EU) No 1395/2014 and its Annex should be amended accordingly. (11) Since the measures provided for in this Regulation impact directly on the economic activities linked to, and the planning of, the fishing season of Union vessels, this Regulation should enter into force immediately after its publication. Considering that the discard plan established by Delegated Regulation (EU) No 1395/2014 expires on 31 December 2017, this Regulation should apply from 1 January 2018, HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) No 1395/2014 is amended as follows: (1) in Article 3, the heading is replaced by the following: De minimis exemption in the years 2015 and 2016; (2) the following Article 3a is inserted: Article 3a De minimis exemption in the years 2018, 2019 and 2020 By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, up to a maximum of 1 % of the total annual catches of mackerel, horse mackerel, herring and whiting in the pelagic fishery carried out by pelagic trawlers up to 25 metres in length overall, using mid-water trawls (OTM/PTM), and targeting mackerel, horse mackerel and herring in ICES divisions IVb and c south of 54 degrees north, may be discarded in 2018, 2019 and 2020.; (3) in Article 5 the second paragraph is replaced by the following: It shall apply from 1 January 2015 to 31 December 2020.; (4) the Annex is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22 . (2) Commission Delegated Regulation (EU) No 1395/2014 of 20 October 2014 establishing a discard plan for certain small pelagic fisheries and fisheries for industrial purposes in the North Sea (OJ L 370, 30.12.2014, p. 35). ANNEX ANNEX 1. Small pelagic fisheries in ICES IIIa (Skagerrak and Kattegat): Code Pelagic fishing gear Species targeted OTM and PTM Mid-water trawl and mid-water pair trawl Herring, mackerel, blue whiting, horse mackerel, sprat (for human consumption) PS Purse seine Herring, mackerel, horse mackerel, sprat (for human consumption) OTB and PTB (1) Bottom otter and bottom pair trawl Herring, mackerel, sprat (for human consumption) GNS and GND (2) Gillnets anchored (set), and gillnets (drift) Mackerel, herring LLS, LHP Set longlines, handlines and pole lines (hand operated) and handlines and pole lines (mechanised) Mackerel MIS Miscellaneous gear, including traps, pots and pound nets Mackerel, herring, sprat (for human consumption) 2. Small pelagic fisheries in ICES IV (North Sea). Code Pelagic fishing gear Quota species targeted OTM and PTM Mid-water otter trawl and mid-water pair trawl (inc. TR3) Herring, mackerel, horse mackerel, greater silver smelt, blue whiting, sprat (for human consumption) PS Purse seine Herring, mackerel, horse mackerel, blue whiting GNS and GND (3) Gillnets anchored (set) and gillnets (drift) Mackerel, herring GTR Trammel nets Mackerel LLS, LHP and LHM Set longlines, handlines and pole lines (hand operated) and handlines and pole lines (mechanised) Mackerel MIS Miscellaneous gear, including traps, pots and pound nets Herring, sprat (for human consumption) 3. Other vessels targeting small pelagic species referred to in Article 15(1)(a) of Regulation (EU) No 1380/2013 that are not covered by points 1 and 2 of this Annex. 4. Industrial fisheries in Union waters of ICES IIIa and IV: Code Fishing gear Quota species targeted Any trawl Trawl of mesh size less than 32 mm Sand eel, sprat, Norway pout PS Purse seines Sand eel, sprat, Norway pout (1) Bottom otter and bottom pair trawl with mesh size < 70 mm (2) Mesh size 50  99 mm (3) Mesh size 50  90 mm